Title: To James Madison from George Joy, 25 May 1812
From: Joy, George
To: Madison, James


Dear sir,
London 25th. May 1812.
I had not long closed my letter of the 19th when I met Lieut: Brooks who informed me that he believed nothing had been done in France; that such was the common opinion but he could not speak from any authority, as Mr. Barlow was very close. He had indeed told him when he was coming away that he expected to make peace for all the world. It was said in haste and Brooks supposed with a view to blind him as to the real state of things; But from what has since appeared I rather think it was the effusion of incautious exultation at a prospect founded on the acquisition of a document the most juggling and falacious not to say disgraceful that the diplomacy even of our times has produced. In what shape this document will be viewed here it is not difficult to determine; and I consider it most unfortunate as arriving at a moment when there are some indications of a change in the public mind; some reasons to suppose a diversity of opinions in the cabinet; and when, if the question in debate be equally poised, the evidence of an effort of this nature may be played off with so much advantage by the opponents of the revocation: What a field for the sarcastic spleen of Mr Canning if he choose to exert it accompanied as it is like most of the belligerent measures towards neutrals with self-condemnation. Surely the Duke de Cadore’s letter to Genl: Armstrong of the 5th. of Augt: 1810, is too intimately connected with this subject to escape the notice of the least discearning. “Sa Majesté auroit désiré que cet acte, et tous les autres actes des Etat-Unis qui peuvent concerner la France, lui eussent toujours été notifiés officiellment.” However here it is, and we must make the most of it. If its natural tendency be, as above supposed, to prevent a reconciliation between England and the U. S. it ought to be concluded that such was its object and it should be counteracted. Perhaps seeing their former blunder Ministers may be induced to attempt to thwart the enemy here. If they have not been convinced of their error in not seizing on the opportunity formerly given them to take him at his word; it has not been for want of such effort as I was able to make, as well by publishing the Cosmopolite, as by scattering it in sheets, as it issued from the press, in such directions as might possibly be useful, and with such occasional interpolations as could not fail to prejudice the arrangement of the work.
But the place where I expect it will be most pernicious is the Court of Admiralty, or rather the court, whatever it may be, in which the judgments of the court of Admiralty and the court of appeals may be revised; for as to the court of Admiralty itself, it can produce nothing worse than condemnation which has attended those cases without it. But should this Government ever agree to a settlement by arbitrators between the two countries, the only mode to which its pride will submit, (for it will never allow its own court to be wrong according to its own rules:) and especially if such arbitrators should be foreign Diplomatists; I confess I should not be very proud of any advantage that we might derive from this document. I do not so much regret the measure as an act of the French Government: the more palpable the state tricks of either belligerent may appear the more evident will it also appear that the rights of neutrals have been their wanton sport. The main subject of regret is, that our own legation should have had any share in the plot; and the convenient position they have taken for it between the law of the 2nd. of March and the condemnation of the Fox on the 30th of May 1811 will I fear operate in some degree inversely to what a genuine document of that date would effect. Without further information of the manner in which this paper has been obtained, I am not disposed to censure the immediate organ by which it has been procured. Since the letter of Mr Barlow to the Abbé Gregoire, I have been the more disposed to meet with subjects of commendation on his part, as I have been one of those in whose opinion he had suffered many years ago, and before I had learnt to affix a just estimate to news-paper calumnies. Further investigation may possibly class it among those objects which are to be secured when nothing better can be; (which in my opinion however supposes that no certificate could have been obtained bearing date at the time it was issued;) but there is a want of dignity in the measure as it now appears which seems to place it among those objects, which, not being for us, are against us; and I must say that between the mutilation of letters of Credence and the submission to become party to such an instrument, our Diplomacy appears in a sad state of deterioration.
The embarrassments that such events produce on future negotiations are not indeed insurmountable, but they are very unpleasant: Ridiculum acri Fortius: and as above said the best is to be made of it both now and hereafter and will be as far as any efforts of mine can extend. If from any attention on their own part to the evidences brought before the public, or, which is more probable, from the effect of such evidence upon the public mind, Ministers should be led to the necessity of sounding a retreat, they can surely find a better avenue than this juggle presents to them: it ought perhaps to be noticed by them only to be despised: but this is not their usual course: imitators of each other as the great belligerents are in acts of injustice towards neutrals, why should they not be in acts of meanness and petty resentment: you will perceive that I expect no advantage whatever from this document, but rather the contrary; yet there is a view in which it may be thrown into the scale of motives for the revocation of the Orders in Council, (the object that Bonaparte is so anxious to prevent) namely, that it would vex him by shewing him to be the cause of his own disgrace.
I am not aware that I have said any thing more on this subject than I should have done if I had no view to an agency in the reclamations that I presume will be made. This however is an object that I mean to propose. The Consulship, which I mentioned in my last together with the agency for seamen, is in no view that I can take of it equivalent to a decent subsistence; for I cannot make a bill for £5..9..0 (such as I have seen and have copy of,) where the law allows but 75 Cents. No one is more averse than I am from parsimonious emoluments to public or private agents; but as mystery makes no part of my ⟨cr⟩eed they must be fair and above board; and though I am willing to place something on the hazard of such an agency coming into existence, I am not disposed with my eyes open to embark in an occupation which will certainly not pay the expences to which I must be certainly and uncontrolably exposed.

I expect to write you further by this conveyance; but in the uncertainty how suddenly the Wasp may be dispatched, I will close this with the assurance of my highest respect & esteem.
Geo: Joy.
